I concur in the disposition of the second assignment of error. I dissent from the disposition of the first assignment of error insofar as it is held that an indigent is constitutionally entitled to counsel in an R.C. 3321.03 prosecution (i.e., R.C.3321.99[A]) inasmuch as no imprisonment, but a fine only, may be imposed upon conviction. However, if the court chooses to require a bond pursuant to R.C. 3321.38 and the defendant fails to furnish such bond, I would require a hearing and, if indigency is established, appoint counsel only at that time, when imprisonment is the penalty for refusing or failing to post such bond pursuant to R.C. 3321.99(B).